904 F.2d 36
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GRAPHIC COMMUNICATIONS INTERNATIONAL UNION, LOCAL 508 O-K-I,AFL-CIO, and United States Playing Card Workers,Local 256, Retail, Wholesale, DepartmentStore Union, AFL-CIO, Joint-Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 89-5989.
United States Court of Appeals, Sixth Circuit.
May 30, 1990.

Before KENNEDY and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM.


1
Two unions--Graphic Communications International Union ("Local 508") and Retail, Wholesale, Department Store Union ("Local 256"), AFL-CIO, petitioned this court to review a final order of the National Labor Relations Board ("the Board").


2
We have reviewed the arguments presented by the Unions and find them to be totally meritless.  Both the Board and the Administrative Law Judge in this case, acted within their discretion in accepting the informal settlement in this case.


3
Accordingly, we DENY the Unions' petition for review.